Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest prior art of record does not teach or fairly suggest a method comprising all of the cumulative limitations of Claim 1.  More specifically, the closest prior art including Gauckler et al (Contribution to the Phase Diagram Si3N4-AlN-Al2O3-SiO2, J Am Cer Soc- Disc and Notes, Vol. 58, Issue 7-8 (1975), pp. 346-347) and Hakeem et al (US 2018/0155250) do not disclose or suggest the method making a composite comprising an AlN polytype having the formula which is at least one selected from the group consisting of Si1.62Al0.38N1.62O1.38, Si1.84Al0.16N1.84O1.16, and Si3Al6N12O2 phase as required in Claim 1.  
Gauckler discloses a method for preparing a SiAlON system comprising ball-milling the powders Si3N4, Al2O3, AlN and SiO2 wherein the average size of all powders used was <1.5 µm and hot-pressing at 1760°C and 30 MNm-2 (i.e. 30 MPa) (see Page 347, ¶1-3).  
Gauckler does not disclose or suggest a method comprising spark plasma sintering at a temperature of 1450-1600°C and a pressure of 40-60 MPa or the method making a composite comprising an AlN polytype having the formula which is at least one selected from the group consisting of Si1.62Al0.38N1.62O1.38, Si1.84Al0.16N1.84O1.16, and Si3Al6N12O2 phase as required in Claim 1.  Furthermore, since Gauckler does not disclose the specific ranges for Si3N4 particle size and content and discloses different conditions of sintering, there is no reason to expect that Gauckler’s method necessarily produces the claimed AlN polytype phases as required in Claim 1.

Hakeem discloses a method for preparing a composite of cubic boron nitride dispersed in a SiAlON ceramic comprising: (1) mixing silicon nitride nanoparticles, aluminum nitride nanoparticles, and silica nanoparticles, calcium oxide nanoparticles and cubic boron nitride microparticles and sintering using a spark plasma sintering system under a pressure of 30-80 MPa at a temperature of 1400-1600°C; (2) where the silicon-nitride nanoparticles have a particle size in the range of 50 to 500 nm or greater than 500 nm; (3) sintering using a spark plasma sintering system under a pressure of 30-80 MPa at a temperature of 1400-1600°C (see [0022-0033]); and	(4) the method producing a composite comprising β-SiAlON (see [0009], [0022-23], [0052] and [0071). 
Hakeem does not disclose or suggest the method making a composite comprising an AlN polytype having the formula which is at least one selected from the group consisting of Si1.62Al0.38N1.62O1.38, Si1.84Al0.16N1.84O1.16, and Si3Al6N12O2 phase as required in Claim 1.  Furthermore, there is no reason to expect that the method for producing a composite comprising β-SiAlON as disclosed by Hakeem necessarily comprises the AlN polytype having the formula which is at least one selected from the group consisting of Si1.62Al0.38N1.62O1.38, Si1.84Al0.16N1.84O1.16, and Si3Al6N12O2 phase.

Gauckler and Hakeem neither alone or in combination teach or suggest all of the limitations of Claim 1.  Therefore, the claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        8/26/2022

/Colin W. Slifka/Primary Examiner, Art Unit 1732